Per Curiam.
This is plaintiffs’ rule to show cause. The female plaintiffs, Lucia Nascendo and Antoinetta Pepe, were injured whilst passengers in an automobile admittedly owned and operated by the defendant Albert Vitolo. At the intersection of Center and Mulberry streets, in Newark, a collision occurred between Vitolo’s automobile and a truck of the defendant Joseph Messina, operated by one De Fusco.
Plaintiffs allege that both defendants were guilty of negligence, the defendant Yitolo by driving around to the left of a trolley car, and the truck driver in traveling at a high rate of speed and without due regard to the traffic on the highway. The trial resulted in a verdict for both defendants and plaintiffs have this rule to show cause why a new trial should not be granted.
*1102Our study of the testimony persuades us that the collision was the result of negligence of one or both defendants. Inasmuch as the jury evidently disregarded the testimony in exculpating both defendants, we are of opinion that a new trial should be granted.
The rule to show cause is made absolute and a new trial granted.